DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending. 
The instant application is a continuation of U.S. Patent Application No. 17,614,327, which is the U.S. National Phase Application under 35 U.S.C. § 371 of PCT/US2021/042812, filed July 22, 2021 which claims the benefit of and priority to U.S. Provisional Patent Application No. 63/055,265, filed on July 22, 2020, U.S. Provisional Patent Application No. 63/107,394, filed on October 29, 2020, and U.S. Provisional Patent Application No. 63/183,038, filed on May 2, 2021. 
The full list of sequences are not found until the filing of PCT/US2021/042812, filed July 22, 2021. Hence, the effective filing date of the claims is July 22, 2021. 
The limitations related to reduced or eliminated specificity for a non-muscle cell i.e. liver cell is due to mutations according to the disclosure in 267, 269, 504, 505 and 590. However, these teachings are not introduced until the filing of U.S. Provisional Patent Application No. 63/183,038, filed on May 2, 2021. However, in light of the dependence on the issues above, all of the claims have the filing date of July 22, 2021.

Election/Restrictions
Applicant’s election of Group I (Claims 1-26) in the reply filed on 10/3/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 1-26 are withdrawn from consideration as being drawn to nonelected inventions. 

Information Disclosure Statement
An IDS filed 3/29/2022 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. The documents listed as PCT reports have been considered but are crossed off so as to not appear on the face of the file. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code for example several on page 63, 97, 98 and 101.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.
The word “believed” is misspelled in ¶0615. The word “selection” is misspelled in ¶0692.

Claim Objections
Claim 9 is objected to because of the following informalities: claim 9 recites in line 5 “ is a disease or disorder is associated with” The redundant use of “is” appears to be an inadvertent error. In fact, it appears that both “is” should be deleted to retain formatting of the claim.  This is true of claim 21.
Claim 10 appears to have a grammatical error as well in line 4 by reciting “optionally gene”. This is true of claim 22. 
Claim 17 in line 1 recites “the a”. This has additional issues as pointed out below. But, is grammatically incorrect. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 13 and 24-26 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Following the decision in Mayo Collaborative Services v. Prometheus Laboratories, Inc. (Mayo) 101 USPQ2d 1961, 1965-1966 (SC March 2012), the US Patent & Trademark Office published 2012 Interim Procedure for Subject Matter Eligibility Analysis of Process Claims Involving Laws of Nature (Guidelines).  The Guidelines set forth a set of three inquiries that are to be conducted on the claim as a whole to determine whether the claim is drawn to patent-eligible subject matter.
The invention is directed to a product as it is a composition comprising a peptide ore nucleotide encoding a RGD domain.  This therefore is a product of nature in that it can be found in nature as there are many RGD containing compounds found in cells. This is the broadest interpretation as the claim recites that the moiety comprises the RGD containing n-mer. 
The claim does not include additional elements that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The dependent claims are included in the rejection because they fail to address or clarify the basis of the rejection as discussed in detail for the independent claims.
Claim 1 is vague and indefinite in that the metes and bounds of the n-mer are unclear. The claim requires that the at least one n-mer is XmRGDXn which is 5 amino acids given that m and n are minimally 1. Yet, the at least one n-mer is required also to be 3-15 amino acids. These two requirements are incongruous to one another. Secondly, the at least one n-mer while an amino acid sequence refers to a substantial number of nucleotide sequences such as 409-768.    
Claim 3 recites the limitation "the n-mer motif" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. The claim refers to one or more and by reciting the n-mer motif it is unclear which is referenced. 
The term “reduced” or “eliminated” in claim 5 is a relative one not defined by the claim, no single set of conditions is recognized by the art as being “reduced” or “eliminated” and because the specification does not provide a standard for ascertaining the requisite degree, the metes and bounds of this claim cannot be established. The claim does not state a starting point or comparative composition from which this is “reduced” or “eliminated”. This is true of claim 6, 7, 19. 
Claim 6 recites “the viral capsid” in claim 2. However, claim 2 refers to a viral protein that is optionally a viral capsid protein. This is not the same as a viral capsid. 
The term “increased” or “reduced” in claim 12 is a relative one not defined by the claim, no single set of conditions is recognized by the art as being “increased” and because the specification does not provide a standard for ascertaining the requisite degree, the metes and bounds of this claim cannot be established. The claim does not state ta starting point or comparative composition from which this is increased.
Claim 16 recites the limitation "the viral particles and/or viral capsid polypeptide" in claim 15.  However, claim 15 is not drawn to just a viral capsid polypeptide. It is in addition to the viral particle and optional. 
Claim 17 recites “the a polynucleotide encoding one or more n-mer motifs” in claim 15. There is insufficient antecedent basis for this limitation in the claim. The base claims actually recite one or more polynucleotides. Hence, it is not clear to which or if all are encompassed. 
Claim 18 recites “the capsid protein” in claim 15. There is insufficient antecedent basis for this limitation in the claim. The particle inherently comprises capsid proteins. But, the claims also say “optionally comprising a viral capsid polypeptide comprising one or more of the targeting moieties”. It is not clear to which “the capsid protein” refers.
Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a targeting moiety that targets a muscle cell wherein the targeting moiety comprises a 7-10 amino acid motif comprising XmRGDXn wherein Xm is 0-3 amino acids and Xn is 1-4 amino acids and when the n-mer motif is in a viral protein it is the targeting moiety that is inserted after AAV9 588 or analogous sites in other AAV serotypes, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to a composition for targeting muscle cell wherein the targeting moiety comprises an amino acid sequence comprising n-mer comprising XmRGDXn.
2) Scope of the invention.  The scope of the invention is broad. As a first issue is the nature of the composition and targeting moiety. The claims require the targeting moiety comprises one or more n-mer motifs, wherein at least one n-mer motif of the one or more n-mer motifs comprises or consists of XmRGDXn, wherein Xm and Xn are each independently selected from any amino acid, wherein n is 1-9, wherein m is 1-4, optionally wherein the at least one n-mer motif is 3-15 amino acid, the optionally wherein the at least one n-mer motif is as in any one of Table 2 (SEQ ID NO: 2-7, 20-21, 41-409), Table 3 (SEQ ID NO: 2, 28, 30-32, 55, 76, 96, 103, 135, 158, 207, 214, 252, 306, 316, 398, 410-768), FIG. 14F (SEQ ID NO: 8-12, 14-18), or any combination thereof. This is an extremely large number of sequences that must mediate muscle transduction. Secondly, claims drawn to capsid insertion sites embrace a large number of such sites.          
3) Number of working examples and guidance.  The specification is directed to use of AAV to transduce muscle cells. Applicants modify AAV9 to comprise an RGD targeting motif. Specifically, the disclosure is drawn to identifying AAV variants that bind to muscle cells with the conjecture that this method should work for other cell types. 
AAV capsid protein engineering coupled with in vivo selection is a promising approach to enable potent gene delivery to a variety of tissues
N-mer motifs RGD are inserted in place of 588, 589, 590 into the capsid so after 588. The listed targeting N-Mer sequences are 7-10 amino acid sequences wherein Xm can b 0-3 and Xn is 4 (see Tables 2, 3 and figure 14F). 
Generally, an AA V capsid library can be generated by expressing engineered capsid
vectors each containing an engineered AA V capsid polynucleotide previously described in an
appropriate AAV producer cell line. See e.g., FIG. 8. This can generate an AAV capsid library
that can contain one more desired cell-specific engineered AAV capsid variant. FIG. 7 shows
a schematic demonstrating embodiments of generating an AAV capsid variant library,
particularly insertion of a random n-mer (n=3-15 amino acids) into a wild-type AAV, e.g.,
AAV9. In this example, random 7-mers were inserted between aa588-589 of variable region
VIII of AA V9 viral protein and used to form the viral genome containing vectors with one variant per vector.
The identified sequences are all single (not multiples thereof) n-mer sequences that are 7 or 10 amino acids long, comprise RGD and have Xm 0-3 and Xn 4. Applicants teach (page 227-229).
Cross-comparison of muscle-enriched variant capsid sequences furthermore identified a common RGD motif among the top variants, and additional analyses uncovered a strong interaction with, and dependence on, target cell expression of RGD-binding integrin heterodimers.

FIG. 14F shows the sequence of the 7-mer insertion in the top highly expressed capsid variants in mouse muscles after the second round of transcript-based selection. Variants with the same color in each group are encoded by synonymous DNA codons. [0598] Strikingly, in the second round of selection, all 12 of the top capsid variants highly expressed in muscles from either the CK8 or MHCK7 libraries contained the same arginineglycine-aspartic acid (RGD) motif in the first 3 amino acid positions of the 7-mer insert.

As to site of insertion, applicants teach only use of AAV9 after amino acid 588 of the VP protein. 
First, each variant included a random 7-mer peptide inserted between amino acids 588 and 589 in the hypervariable region VIII of the AA V9 capsid, a design that ensures exposure of the variable peptide sequence on the capsid surface ((DiMattia et al., 2012)

While the disclosure states that other sites can be used, there is only use of 588 as the insertion point which is consistent with the art.  

    PNG
    media_image1.png
    96
    534
    media_image1.png
    Greyscale

[0689] The AAV9-based capsid libraries that were designed for this study included several
key features to facilitate identification of muscle-directed vectors with high potency for in vivo
use. First, each variant included a random 7-mer peptide inserted between amino acids 588 and
589 in the hypervariable region VIII of the AAV9 capsid, a design that ensures exposure of the
variable peptide sequence on the capsid surface ((Bomer et al., 2020; DiMattia et al., 2012)),

4) State of the art. One of the main issues with gene delivery for therapy is the inability to target the disease or disordered site without secondary tissue affects. At the same time, the effect of direct or local administration was not sufficient for therapeutic methods. The delivery is complicated and if the disorder is wide-spread ineffective. This invention is designed to provide a targeting moiety that mediates muscle delivery. The moiety is developed in AAV  which is a well-studied molecule used for gene delivery. The capsid of AAV has served as a target site for altering tropism by inserting peptides that are directive to a specific cell type. Serious analysis and study of insert sites in the AAV capsid has been undertaken since the 1990s. These studies were initially in AAV2 as this was the first used and readily available AAV. It also showed success in therapies such as Leber’s congenital amaurosis, aromatic L-amino acid decarboxylase deficiency (AADC), and choroideremia. Since then, additional serotypes have been developed (see Buning and Srivastave, page 248). AAV9 has shown great promise in neurological conditions even with systemic administration. However, to develop this molecule further, the goal is to alter the tropism of AAV to reduce liver tropism (natural tropism) and increase muscle tropism.  This method involves inserting peptide sequences into the capsid. To date, systemic analysis has determined that only functional inserts can be made at 587-588 in AAV2. Borner et al and Buning detail this. 
(Buning) When Girod et al.48 reported the first successful capsid modification for re-targeting in 1999, no crystal structure for AAV capsids was available, and possible insertion sites were predicted based upon the crystal structure of canine parvovirus (CPV). Of the six candidate insertion sites (I) for AAV2 (I-261, I-381, I-447, I-534, I-573, and I-587; VP1 numbering), three sites turned out to be suitable for surface display of the b1 integrin-binding model ligand L14 (QAGTFALRGDNPQG) .48,49 Finally,  however, only L14 peptide insertion at I-587, i.e., insertion between the amino acid residue asparagine (N) 587 and arginine (R) 588, allowed for target receptor- mediated cell transduction48


(Borner) Thus, the AAV2 I-587 insertion site allows genetic modifications of the capsid without interfering with capsid assembly or genome packaging, accepts peptides of up to a size of 34 amino acids, displays the foreign sequence in such a way that peptides can interact with target cell surface molecules, and enables vector re-targeting in a single step because the AAV2 primary receptor binding motif is modified upon insertion of the novel targeting ligand.55 These advantageous features are the likely reason why I-587 and the neighboring position I-588 have become the most frequently used positions for genetic cell surface targeting approaches employing AAV2 vectors (Tables 1 and 2).

To this date, promise has been held in other spots but no viable option other than this site has been used. This site translates to a number of other serotypes as shown below (see Borner  et al, Table S1 and Buning, Table 4). 

    PNG
    media_image2.png
    669
    762
    media_image2.png
    Greyscale


	
    PNG
    media_image3.png
    805
    833
    media_image3.png
    Greyscale

It has been found that insertion sites are limited due to the impact of the insertion on the structural integrity of the capsid. As well, the secondary structure does not naturally allow for any site within the capsid to be available. Analysis has demonstrated that the region of 587-590 of the AAV alone can tolerate insertion of peptides. 
5) Unpredictability of the art. Regarding the breadth of the targeting moiety, applicants claim a large breadth of such moieties but do not describe the full breadth that can mediate muscle transduction wherein there is reduce or eliminated specificity for non-muscle cells. The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016 (CA FC, 1991); Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description of a compound requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the compound itself.  It is not sufficient to define a product solely by its principal biological property, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any peptide with muscle cell tropism with that biological property.  Naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.  When one is unable to envision the detailed constitution of a complex chemical compound having a particular function, such as a biomolecule so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the molecule has been isolated.  Thus, claiming any composition with any format so long as it has one or more n-mers that broadly have the structure of XmRGDXn that achieve a result without defining what means will do so is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. Also, where a claim purports to cover all capsid insertion sites and the specification discloses but a single known to do work in the desired fashion, the situation is analogous to a single means claim and does not meet the enablement requirement under para. 1 ' of§112.  
Secondly, the art and instant application utilize a single insertion site for targeted delivery of AAV.  While there has been no indication of insertion sites other than 588 and surrounding amino acids in other AAV, applicants suggest others sites. This is nothing more than a wish list. 
While it is routine to screen for variants comprising multiple substitutions/multiple modifications, the specific modifications that can be made with a reasonable expectation of success in obtained the desired activity are limited and the result of such modifications is unpredictable. Applicants support this on page 228, 
Selection of variants based on mRNA expression yielded a select few functional capsids
compared to selection based on the presence of vector genome DNA (FIGS. 21B-21G),
suggesting that only a small fraction of capsid variants that physically enter target cells can
functionally transduce these cells to express their encoded transgene.
As demonstrated by applicants, predictability of which moieties inserted into which sites and have the desired activity requires a specific knowledge of and guidance with regard to which sites can be used and which sequences can have said claimed activity. It is this specific guidance that applicants do not provide. 
The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016 (CA FC, 1991); Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description of a compound requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself. It is not sufficient to define DNA solely by its principal biological property, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any DNA with that biological property. Naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. When one is unable to envision the detailed constitution of a complex chemical compound having a particular function, such as a nucleic acid, so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the nucleic acid has been isolated. Thus, claiming all DNA's that achieve a result without defining what means will do so is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. Also, where a claim purports to cover all nucleic acids that encode a specific protein and the specification discloses but a single DNA known to do so, the situation is analogous to a single means claim and does not meet the enablement requirement under para. 1 f§112. Specifically, in the instant case, the specification provides SEQ ID NO: 1.
6) Amount of Experimentation Required. The claims have been evaluated in light of the art at the time of filing and found not to be commensurate in scope with the specification. MPEP 2164.05 teaches, “However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. The invention recites use of a broad group of sequence.  Given the unpredictability of the art, the poorly developed state of the art with regard to predicting the structural/ functional characteristics of n-mers as claimed, the lack of adequate working examples and the lack of guidance provided by applicants, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention.”  
Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the claimed sequences could be identified given the lack of details necessary to identify those meeting the necessary functions. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grimm and Borner (WO2018189244 publication date 10/182018 but notations based on the US 20200370039).
Grimm and Borner teach an RGD motif inserted into AAV9 after 588 (see ¶0015) and comprises XmRGDXn wherein the target cell is muscle (see e.g. SEQ ID NO:9 and ¶0020).
All optional components are included in the rejection as optional items do not change the scope of the claimed subject matter but merely suggest potential limitations. 


Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-26 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 17/707,951, claims 1-17 of copending application 17/707,940, claims 1-16, 18, 21, 23, 32, -35, 37-3942, 44, 45, 47, 48, 52, 58, 59, 6 1, 62, 64, 74, and 77 of copending application 17/764,509 and claims 1, 9, 11-13, 16, 18-20 of copending application 17/642,541.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims 1-21 of copending Application No. 17/707,951, claims 1-17 of copending application 17/707,940, claims 1-16, 18, 21, 23, 32, -35, 37-3942, 44, 45, 47, 48, 52, 58, 59, 6 1, 62, 64, 74, and 77 of copending application 17/764,509 and claims 1, 9, 11-13, 16, 18-20 of copending application 17/642,541 anticipate and fall entirely within the scope of the rejected claims of the instant application. Specifically, copending Application No. 17/707,951, 17/707,940, copending application 17/764,509 and 17/642,541 all read on the n-mer of the instant claims. The sequences claimed in each are overlapping.
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the copending Application No. 17/707,951, 17/707,940, copending application 17/764,509 and 17/642,541, then two different assignees would hold a patent to the claimed invention of copending Application No. 17/707,951, 17/707,940, copending application 17/764,509 and 17/642,541, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633